Case 1:19-cv-00193-JJM-PAS Document 8 Filed 05/13/19 Page 1 of 32 PageID #: 124



                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF RHODE ISLAND


  RACHEL ROJANSKI and
  ADAM TELLER,

                    Plaintiffs,

         v.                                          CIVIL ACTION NO.: 1:19-cv-00193

  BROWN UNIVERSITY and
  CHRISTINA PAXSON,

                    Defendants.


      DEFENDANTS’ ANSWER AND AFFIRMATIVE DEFENSES TO PLAINTIFFS’
                             COMPLAINT

        Defendants, Brown University and Christina Paxson, by and through their counsel,

 hereby submit their answer to Plaintiff’s Complaint and assert their Affirmative and Additional

 Defenses.

 I.     PARTIES, JURISDICTION, AND VENUE

 COMPLAINT ¶1:

        Plaintiff Rachel Rojanski is a Massachusetts resident, a Senior Lecturer of Judaic Studies
 at Brown University, and an Adjunct Professor of History at Brown.

 ANSWER:

        Defendants admit the allegations in Complaint Paragraph No. 1.

 COMPLAINT ¶2:

        Plaintiff Adam Teller, Professor Rojanski’s husband, is also a Massachusetts resident, a
 Professor of Judaic Studies, and a Professor of History at Brown.

 ANSWER:

        Defendants admit the allegations in Complaint Paragraph No. 2.
Case 1:19-cv-00193-JJM-PAS Document 8 Filed 05/13/19 Page 2 of 32 PageID #: 125



 COMPLAINT ¶3:

           Defendant Brown University (“Brown”) is a Rhode Island corporation.

 ANSWER:

           Defendants admit the allegations in Complaint Paragraph No. 3.

 COMPLAINT ¶4:

           Defendant Christina Paxson is the President of Brown.

 ANSWER:

           Defendants admit the allegations in Complaint Paragraph No. 4.

 COMPLAINT ¶5:

           This Court has jurisdiction over this matter pursuant to R.I. Gen. Laws § 8-2-14.

 ANSWER:

           Defendants admit that this Court has jurisdiction over the subject matter of this action.

 Defendants deny the remaining allegations in Complaint Paragraph No. 5.

 COMPLAINT ¶6:

           Venue is proper in this court according to R.I. Gen. Laws § 9-4-4.

 ANSWER:

           Defendants admit that venue is proper in this Court. Defendants deny the remaining

 allegations in Complaint Paragraph No. 6.

 COMPLAINT ¶7:

           Most, if not all, of the events detailed in this Complaint occurred in Providence, Rhode
 Island.

 ANSWER:

           Defendants admit that most of the events detailed in the Complaint occurred in

 Providence, Rhode Island.




                                                    2
Case 1:19-cv-00193-JJM-PAS Document 8 Filed 05/13/19 Page 3 of 32 PageID #: 126



 II.       FACTS

 COMPLAINT ¶8:

           All allegations above and below are incorporated here by reference as if restated here in
 full.

 ANSWER:

           Defendants incorporate all of their responses to the above and below paragraphs by

 reference as if restated here in full.

 COMPLAINT ¶9:

        Professors Teller and Rojanski joined Brown on July 1, 2010. Before coming to Brown
 both were Associate Professors at the University of Haifa, Israel.

 ANSWER:

           Defendants admit the allegations in Complaint Paragraph No. 9.

 COMPLAINT ¶10:

         In April 2010, Brown offered Professor Teller the position of Associate Professor with
 tenure. Brown told Professor Teller that if Professor Teller took the position, Professor Rojanski
 would be offered a three-year visiting position at the rank of Associate Professor and would then
 be put up for tenure.

 ANSWER:

           Defendants admit that Brown offered Professor Teller the position of Associate Professor

 with tenure in April of 2010. Defendants deny the remaining allegations in Complaint Paragraph

 No. 10.

 COMPLAINT ¶11:

         Professors Teller and Rojanski believed this promise and, on its basis, resigned from their
 positions in Israel and came to Brown.

 ANSWER:

           Defendants lack knowledge or information sufficient to form a belief as to the truth of the

 allegations in Complaint Paragraph No. 11 insofar as the “promise” referred to therein is

 Brown’s offering Professor Teller the position of Associate Professor with tenure in April of

                                                    3
Case 1:19-cv-00193-JJM-PAS Document 8 Filed 05/13/19 Page 4 of 32 PageID #: 127



 2010. Insofar as the alleged “promise” referred to in Complaint Paragraph No. 11 relates to any

 of the other allegations contained in Complaint Paragraph No. 10, Defendants deny the

 allegations in Complaint Paragraph No. 11.

 COMPLAINT ¶12:

        Eventually, it became evident that Brown was not going to keep its promise of promoting
 Professor Rojanski and putting her up for tenure at that time.

 ANSWER:

        Defendants deny the allegations in Complaint Paragraph No. 12.

 COMPLAINT ¶13:

        In an effort to remedy this situation, Professor Maud Mandel, then Chair of the Program
 in Judaic Studies, negotiated an appointment for Professor Rojanski as a Senior Lecturer in
 Judaic Studies and as adjunct Professor of History. Professor Mandel knew that the position of
 Senior Lecturer, very frequently used for language teachers with no Ph.D., did not reflect
 Professor Rojanski’s ability and accomplishments, but could do nothing more at that time.

 ANSWER:

        Defendants admit only the allegation that Professor Rojanski received an appointment to

 the position of Senior lecturer in Judaic Studies and Adjunct Professor of History. Defendants

 deny the remaining allegations in Complaint Paragraph No. 13.

 COMPLAINT ¶14:

        The next Chair of Judaic Studies, Professor Saul Olyan, was also very supportive of
 finding a way to put Professor Rojanski up to tenure and discussed it with the Dean of Faculty
 (“DOF”), Kevin McLaughlin.

 ANSWER:

        Defendants deny the allegations in Complaint Paragraph No. 14.



 COMPLAINT ¶15:

        On December 16, 2015, after talking to Dean McLaughlin, Professor Olyan informed
 Professor Rojanski that since Judaic Studies did not have an open faculty position for a tenured
 professor, it would not be possible to put her up for tenure, and that she would have to wait for
 another professor to leave the program.

                                                  4
Case 1:19-cv-00193-JJM-PAS Document 8 Filed 05/13/19 Page 5 of 32 PageID #: 128



 ANSWER:

           Defendants lack knowledge or information sufficient to form a belief as to the truth of the

 allegations in Complaint Paragraph No. 15.

 COMPLAINT ¶16:

        In December 2016, Plaintiff Adam Teller informed Professor Olyan that Professor Teller
 had been selected as a finalist in a search for a prestigious professorship in Jewish History at the
 Hebrew University of Jerusalem.

 ANSWER:

           On information and belief, Defendants admit only that Teller informed Professor Olyan,

 in December of 2016, that Teller had been invited to interview for a senior position in his field at

 the Hebrew University in Jerusalem. To the extent that the allegations in Complaint Paragraph

 No. 16 are inconsistent with the foregoing, Defendants deny the same.

 COMPLAINT ¶17:

           Dean McLaughlin informed Professor Teller that Brown wanted to retain Professor
 Teller.

 ANSWER:

           Defendants admit the allegations in Complaint Paragraph No. 17.

 COMPLAINT ¶18:

         In January, 2017, Dean McLaughlin, on behalf of Brown, agreed to give certain benefits
 to Professor Teller in exchange for his promise to remove himself from consideration for
 employment by Hebrew University, and to stay as a professor at Brown.

 ANSWER:

           The allegations in Complaint Paragraph No. 18 purport to characterize the contents of a

 written document, the January 13, 2017 letter from Dean McLaughlin to Professor Teller, which

 speaks for itself. To the extent that the allegations are inconsistent with or mischaracterize the

 document, they are denied.




                                                    5
Case 1:19-cv-00193-JJM-PAS Document 8 Filed 05/13/19 Page 6 of 32 PageID #: 129



 COMPLAINT ¶19:

        Dean McLaughlin, on behalf of Brown, offered Professor Teller an increased salary.

 ANSWER:

        The allegations in Complaint Paragraph No. 19 purport to characterize the contents of a

 written document, the January 13, 2017 letter from Dean McLaughlin to Professor Teller, which

 speaks for itself. To the extent that the allegations are inconsistent with or mischaracterize the

 document, they are denied.

 COMPLAINT ¶20:

       Dean McLaughlin, on behalf of Brown, offered Professor Teller to give Professor
 Rojanski a promotion with tenure within Judaic Studies.

 ANSWER:

        Defendants deny the allegations in Complaint Paragraph No. 20.

 COMPLAINT ¶21:

        These offers were memorialized in a letter from Dean McLaughlin to Professor Teller
 dated January 13, 2017 (“January 13 Offer”).

 ANSWER:

        The allegations in Complaint Paragraph No. 21 purport to characterize the contents and

 legal significance of a written document, the January 13, 2017 letter from Dean McLaughlin to

 Professor Teller, which speaks for itself. To the extent that the allegations are inconsistent with

 or mischaracterize the document, they are denied. Moreover, to the extent the allegations

 purport to state a conclusion regarding the document’s legal significance, Defendants state that

 no response to Plaintiffs’ legal conclusion is required.

 COMPLAINT ¶22:

         According to the January 13 Offer, Brown “agreed to allow Judaic Studies to create an
 extra tenured faculty position on its roster to be occupied by” Professor Rojanski “at the rank of
 Associate Professor with tenure . . . .”



                                                   6
Case 1:19-cv-00193-JJM-PAS Document 8 Filed 05/13/19 Page 7 of 32 PageID #: 130



 ANSWER:

        The allegations in Complaint Paragraph No. 22 purport to characterize the contents of a

 written document, the January 13, 2017 letter from Dean McLaughlin to Professor Teller, which

 speaks for itself. To the extent that the allegations are inconsistent with or mischaracterize the

 document, they are denied.

 COMPLAINT ¶23:

        According to the January 13 Offer, Brown promised that Professor Rojanski’s promotion
 to Associate Professor with tenure would be conditional on Professor Rojanski’s undergoing “a
 successful tenure review conducted by Judaic Studies in keeping with the normal process.”
 (Emphasis added).

 ANSWER:

        The allegations in Complaint Paragraph No. 23 purport to characterize the contents of a

 written document, the January 13, 2017 letter from Dean McLaughlin to Professor Teller, which

 speaks for itself. To the extent that the allegations are inconsistent with or mischaracterize the

 document, they are denied.

 COMPLAINT ¶24:

        Professor Teller accepted Brown’s January 13 Offer (“January Agreement”), removed
 himself from consideration for employment at Hebrew University, and continued work at Brown
 under the terms of the January Agreement.

 ANSWER:

        Defendants admit only, on information and belief, that Professor Teller removed himself

 from consideration for employment at Hebrew University in or about January of 2017, and

 further admit that Professor Teller thereafter continued at Brown after the letter’s transmission.

 Defendants deny any fact not specifically admitted herein, including that the January 13, 2017

 letter from Dean McLaughlin to Professor Teller, or any part thereof, constitutes a contract offer,

 or that the letter itself gave rise to an enforceable agreement.




                                                   7
Case 1:19-cv-00193-JJM-PAS Document 8 Filed 05/13/19 Page 8 of 32 PageID #: 131



 COMPLAINT ¶25:

        On January 24, 2017, the Judaic Studies tenured faculty voted in favor of starting
 Professor Rojanski’s tenure review according to the January Agreement.

 ANSWER:

        Defendants admit only that the Judaic Studies tenured faculty voted in favor of starting a

 tenure review for Professor Rojanski on or about January 24, 2017. Defendants deny the

 remaining allegations in Complaint Paragraph No. 25, namely, Plaintiffs’ legal conclusion

 regarding the existence of a “January Agreement” and the assertion that Professor Rojanski’s

 tenure review was conducted “pursuant to” any such agreement.

 COMPLAINT ¶26:

       In April, 2017, Professor Olyan established a tenure committee including Professors
 Mary Gluck and Maud Mandel, which Professor Olyan chaired.

 ANSWER:

        Defendants admit the allegations in Complaint Paragraph No. 26.

 COMPLAINT ¶27:

         Professor Rojanski provided the committee members with her academic dossier,
 including her CV, all her publications, teaching reviews, reports on service to the University and
 the profession, and a description of her current and future research.

 ANSWER:

        Defendants admit the allegations in Complaint Paragraph No. 27.

 COMPLAINT ¶28:

        The tenure committee solicited letters from eight leading scholars in her field containing
 reviews of Professor Rojanski’s research.

 ANSWER:

        Defendants deny the allegations in Complaint Paragraph No. 28.




                                                 8
Case 1:19-cv-00193-JJM-PAS Document 8 Filed 05/13/19 Page 9 of 32 PageID #: 132



 COMPLAINT ¶29:

         By early September, all the information the tenure review committee needed had been
 received, and on its basis the committee wrote a positive and supportive report, recommending
 that Brown promote Professor Rojanski to Associate Professor with tenure.

 ANSWER:

        Defendants deny the allegation in Complaint Paragraph No. 29 that the tenure review

 committee had “received” “all the information” that it needed. The remaining allegations in

 Complaint Paragraph No. 29 purport to characterize the contents of a written document, namely,

 the tenure review committee’s report, which speaks for itself. To the extent that the allegations

 are inconsistent with or mischaracterize the document, they are denied.

 COMPLAINT ¶30:

       On October 19, 2017, the tenured faculty of the Judaic Studies program met and voted
 unanimously in favor of Rojanski’s promotion to Associate Professor with tenure.

 ANSWER:

        Defendants admit the allegations in Complaint Paragraph No. 30.

 COMPLAINT ¶31:

         According to Brown’s normal process of tenure review, the recommendation was then
 sent to the Brown’s Tenure, Promotion and Appointment Committee (“TPAC”).

 ANSWER:

        Defendants admit the allegations in Complaint Paragraph No. 31.

 COMPLAINT ¶32:

       On November 8, 2017, TPAC discussed Rojanski’s case and voted in favor of her
 promotion to Associate Professor with tenure.

 ANSWER:

        Defendants deny the allegations in Complaint Paragraph No. 32 insofar as they suggest

 that the November 8, 2017 TPAC meeting was the only meeting at which TPAC discussed

 Rojanski’s tenure case. Defendants admit that TPAC discussed Rojanski’s tenure case at its


                                                 9
Case 1:19-cv-00193-JJM-PAS Document 8 Filed 05/13/19 Page 10 of 32 PageID #: 133



 November 8, 2017 meeting, and further admit that a majority of those TPAC members who

 voted on Rojanski’s case voted in favor of her promotion to Associate Professor with tenure.

 COMPLAINT ¶33:

       Next, and according to Brown’s normal process of tenure review, the case went to
 Brown’s Provost Professor Richard Lock, for his consideration.

 ANSWER:

           Defendants admit the allegations in Complaint Paragraph No. 33 insofar as the

 Complaint’s reference to “Richard Lock” is intended to refer to Provost Richard Locke.

 COMPLAINT ¶34:

           On November 20, 2017, Provost Lock approved TPAC’s recommendation.

 ANSWER:

           Defendants admit the allegations in Complaint Paragraph No. 34 insofar as the

 Complaint’s reference to “Richard Lock” is intended to refer to Provost Richard Locke.

 COMPLAINT ¶35:

        In his letter to defendant Paxson, the Provost noted Professor Rojanski’s “important first
 book” and the fact that “the referee letters are strong.”

 ANSWER:

           The allegations in Complaint Paragraph No. 35 purport to characterize the contents of a

 written document, namely, Provost Locke’s letter to President Paxson, which speaks for itself.

 To the extent that the allegations are inconsistent with or mischaracterize the document, they are

 denied.

 COMPLAINT ¶36:

        He concluded, “I support TPAC’s recommendation to promote Professor Rojanski from
 Senior Lecturer to Associate Professor with tenure.”




                                                  10
Case 1:19-cv-00193-JJM-PAS Document 8 Filed 05/13/19 Page 11 of 32 PageID #: 134



 ANSWER:

           The allegations in Complaint Paragraph No. 36 purport to characterize the contents of a

 written document, namely, Provost Locke’s letter to President Paxson, which speaks for itself.

 To the extent that the allegations are inconsistent with or mischaracterize the document, they are

 denied.

 COMPLAINT ¶37:

         After receiving Provost Lock’s letter, Defendant Paxson decided to block promotion and
 tenure for Dr. Rojanski.

 ANSWER:

           Defendants deny the allegations in Complaint Paragraph No. 37.

 COMPLAINT ¶38:

         This was a deviation from usual practice. It is extremely unusual for the President to
 interfere in the faculty’s tenure process.

 ANSWER:

           Defendants deny the allegations in Complaint Paragraph No. 38.



 COMPLAINT ¶39:

        In an unprecedented move, Defendant Paxson appeared before TPAC on December 6 to
 discuss Rojanski’s case and to convince them that their positive vote had been a mistake.

 ANSWER:

           Defendants admit only that President Paxson visited TPAC during its December 6, 2017

 meeting. Defendants deny the remaining allegations in Complaint Paragraph No. 39.

 COMPLAINT ¶40:

        Defendant Paxson then left the meeting and Dean Mclaughlin asked TPAC to vote for
 renewing Professor Rojanski’s appointment as a Senior Lecturer for another six years in lieu of
 promotion and tenure.




                                                  11
Case 1:19-cv-00193-JJM-PAS Document 8 Filed 05/13/19 Page 12 of 32 PageID #: 135



 ANSWER:

        Defendants admit only that TPAC voted on reappointing Rojanski as a Senior Lecturer

 for a six-year term at TPAC’s meeting subsequent to President Paxson’s visit. Defendants deny

 the remaining allegations in Complaint Paragraph No. 40.

 COMPLAINT ¶41:

        Under Brown’s own rules, Defendant Paxson submitted her decision blocking tenure for
 Professor Rojanski to the University’s Committee on Faculty Equity and Diversity (“CFED”) for
 review. CFED submitted its report to the President on December 5, 2018.

 ANSWER:

        Defendants deny the allegations in Complaint Paragraph No. 41.

 COMPLAINT ¶42:

         In its report, the CFED criticized Brown for not providing Professor Rojanski with
 sufficient opportunities for professional development prior to tenure review.

 ANSWER:

        The allegations in Complaint Paragraph No. 42 purport to characterize the contents of a

 written document, which speaks for itself. To the extent that the allegations are inconsistent with

 or mischaracterize the document, they are denied.

 COMPLAINT ¶43:

        In a letter to Professor Rojanski dated December 9, 2017, Defendant Paxon informed
 Professor Rojanski that she had refused to accept the recommendation of TPAC that Professor
 Rojanski be granted tenure and promotion.

 ANSWER:

        The allegations in Complaint Paragraph No. 43 purport to characterize the contents of a

 written document, which speaks for itself. To the extent that the allegations are inconsistent with

 or mischaracterize the document, they are denied.

 COMPLAINT ¶44:

        In the letter, she alluded to CFED’s report but determined that its concerns, “did not
 produce findings that would justify a reconsideration of the case.”

                                                 12
Case 1:19-cv-00193-JJM-PAS Document 8 Filed 05/13/19 Page 13 of 32 PageID #: 136



 ANSWER:

        The allegations in Complaint Paragraph No. 44 purport to characterize the contents of a

 written document, which speaks for itself. To the extent that the allegations are inconsistent with

 or mischaracterize the document, they are denied.

 COMPLAINT ¶45:

        Defendant Paxson approved TPAC’s recommendation that Professor Rojanski be
 reappointed for a six-year term as senior lecturer.

 ANSWER:

        Defendants admit the allegations in Complaint Paragraph No. 45.

 COMPLAINT ¶46:

         On January 22, 2018, Professor Rojanski was diagnosed with breast cancer. She had
 surgery in February, chemotherapy and biological treatment until early August, 2018, and
 radiation therapy over September and October, 2018. Her biological treatment continues until
 May, 2019.

 ANSWER:

        Defendants lack information or knowledge sufficient to form a belief as to the truth of the

 allegations in Complaint Paragraph No. 46.

 COMPLAINT ¶47:

        In June 2018, while still fighting cancer and undergoing debilitating chemotherapy,
 Professor Rojanski appealed Defendants’ decision to Brown University’s internal Committee on
 Grievance (“COG”).

 ANSWER:

        Defendants admit that Rojanski appealed her denial of tenure to the Committee on

 Grievance. Defendants lack information or knowledge sufficient to form a belief as to the truth

 of the remaining allegations in Complaint Paragraph No. 47.

 COMPLAINT ¶48:

       The COG offered mediation between the parties which was refused by Defendant
 Paxson.


                                                 13
Case 1:19-cv-00193-JJM-PAS Document 8 Filed 05/13/19 Page 14 of 32 PageID #: 137



 ANSWER:

        Defendants admit the allegations in Complaint Paragraph No. 48.

 COMPLAINT ¶49:

        The COG conducted a thorough investigation of Professor Rojanski’s promotion process.

 ANSWER:

         Defendants deny the allegations in Complaint Paragraph No. 49.

 COMPLAINT ¶50:

        In a report dated September 14, 2018, the COG wrote that it was “deeply troubled by the
 circumstances under which” Professor Rojanski had been put up for tenure.

 ANSWER:

        The allegations in Complaint Paragraph No. 50 purport to characterize the contents of a

 written document, which speaks for itself. To the extent that the allegations are inconsistent with

 or mischaracterize the document, they are denied.

 COMPLAINT ¶51:

         The COG wrote that Defendants “egregiously” failed to give Professor Rojanski the
 professional development opportunities given to virtually all other professors prior to a tenure
 review.

 ANSWER:

        The allegations in Complaint Paragraph No. 51 purport to characterize the contents of a

 written document, which speaks for itself. To the extent that the allegations are inconsistent with

 or mischaracterize the document, they are denied.

 COMPLAINT ¶52:

        The COG discussed Defendant Paxson’s reference to CFED’s decision which Defendant
 Paxson had asserted did not produce findings to justify a reconsideration of her refusal to grant
 Professor Rojanski tenure. The COG emphasized that “it strongly disagrees with the President on
 that matter.”




                                                 14
Case 1:19-cv-00193-JJM-PAS Document 8 Filed 05/13/19 Page 15 of 32 PageID #: 138



 ANSWER:

         The allegations in Complaint Paragraph No. 52 purport to characterize the contents of a

 written document, which speaks for itself. To the extent that the allegations are inconsistent with

 or mischaracterize the document, they are denied.



 COMPLAINT ¶53:

       The COG’s members— all of them tenured Professors, some of whom had served on
 TPAC in the past--thought Professor Rojanski worthy of tenure.

 ANSWER:

         Defendants deny the allegations in Complaint Paragraph No. 53.

 COMPLAINT ¶54:

         On March 15, 2019, the Rhode Island Commission for Human Rights issued a notice of
 right to sue under the Rhode Island Fair Employment Practices Act. On March 7, 2019, the
 Equal Employment Opportunity Commission issued a notice of right to sue under Age
 Discrimination in Employment Act.

 ANSWER:

         On information and belief, Defendants admit the allegations in Complaint Paragraph No.

 54.

 III.    CLAIMS

                                          COUNT ONE:
                                      BREACH OF CONTRACT
                                         (Teller v. Brown)

 COMPLAINT ¶55:

         Plaintiffs repeat and incorporate by reference all allegations above and below as if
 restated here in full.

 ANSWER:

         Defendants incorporate all of their responses to the above and below paragraphs by

 reference as if restated here in full.


                                                 15
Case 1:19-cv-00193-JJM-PAS Document 8 Filed 05/13/19 Page 16 of 32 PageID #: 139



 COMPLAINT ¶56:

        According to the parties’ January Agreement, Brown agreed to provide certain benefits to
 Professor Teller if he withdrew his name from consideration for employment at Hebrew
 University and remained at Brown.



 ANSWER:

        Defendants deny that there exists any such agreement as that referred to in the Complaint

 as the “January Agreement.” Responding further, insofar as the allegations in Complaint

 Paragraph No. 56 purport to characterize the contents of a written document, the January 13,

 2017 letter from Dean McLaughlin to Professor Teller, the letter speaks for itself. To the extent

 that the allegations are inconsistent with or mischaracterize the document, they are denied.

 COMPLAINT ¶57:

        Brown agreed to give Professor Teller a raise.

 ANSWER:

        The allegations in Complaint Paragraph No. 57 purport to characterize the contents of a

 written document, the January 13, 2017 letter from Dean McLaughlin to Professor Teller, which

 speaks for itself. To the extent that the allegations are inconsistent with or mischaracterize the

 document, they are denied.

 COMPLAINT ¶58:

        Brown agreed to give Professor Rojanski promotion and tenure subject to Brown’s
 normal process.

 ANSWER:

        The allegations in Complaint Paragraph No. 58 purport to characterize the contents of a

 written document, the January 13, 2017 letter from Dean McLaughlin to Professor Teller, which

 speaks for itself. To the extent that the allegations are inconsistent with or mischaracterize the

 document, they are denied.


                                                  16
Case 1:19-cv-00193-JJM-PAS Document 8 Filed 05/13/19 Page 17 of 32 PageID #: 140



 COMPLAINT ¶59:

           Brown’s promises are documented in the January 13 Offer.



 ANSWER:

           Defendants deny that the January 13, 2017 letter from Dean McLaughlin to Professor

 Teller constitutes a contract offer. Responding further, the allegations in Complaint Paragraph

 No. 59 purport to characterize the contents of a written document, the January 13, 2017 letter

 from Dean McLaughlin to Professor Teller, which speaks for itself. To the extent that the

 allegations are inconsistent with or mischaracterize the document, they are denied.

 COMPLAINT ¶60:

       Brown’s promise of benefits to Professor Teller were material terms of its January
 Agreement with Professor Teller.

 ANSWER:

           Defendants deny that there exists any such agreement as that referred to in the Complaint

 as the “January Agreement,” and Defendants also deny the remaining allegations in Complaint

 Paragraph No. 60.


 COMPLAINT ¶61:

         By unilaterally blocking the faculty’s and the Provost’s approval of Professor Rojanski’s
 tenure and promotion, which had occurred through the “normal process,” Brown materially
 breached its January Agreement with Professor Teller.

 ANSWER:

           Defendants deny that there exists any such agreement as that referred to in the Complaint

 as the “January Agreement,” and Defendants also deny the allegations in Complaint Paragraph

 No. 61.




                                                  17
Case 1:19-cv-00193-JJM-PAS Document 8 Filed 05/13/19 Page 18 of 32 PageID #: 141



 COMPLAINT ¶62:

        Brown’s refusal to approve Professor Rojanski for tenure via the normal process caused
 Professor Teller substantial damages for which Defendant Brown is liable.

        WHEREFORE Plaintiff Adam Teller asks this Honorable court to award Professor
 Rojanski promotion and tenure. Plaintiff Adam Teller asks this Honorable Court to award him
 compensatory damages, consequential damages, attorneys’ fees, costs, prejudgment interest,
 equitable relief, and all other damages this Court finds just and mete.

 ANSWER:

         Defendants deny the allegations in Complaint Paragraph No. 62. Further responding,

 Defendants deny that Plaintiff Teller is entitled to any of the relief requested in the “Wherefore”

 clause, and deny that Plaintiffs are entitled to judgment or any relief whatsoever.


                                           COUNT TWO:
                                      BREACH OF CONTRACT
                                       Third-Party Beneficiary
                                        (Rojanski v. Brown)

 COMPLAINT ¶63:

         Plaintiffs repeat and incorporate by reference all allegations above and below as if
 restated here in full.

 ANSWER:

         Defendants incorporate all of their responses to the above and below paragraphs by

 reference as if restated here in full.

 COMPLAINT ¶64:

       Professor Rojanski was an intended third-party beneficiary of Brown’s January
 Agreement with Professor Teller.

 ANSWER:

         Complaint Paragraph No. 64 constitutes a conclusion of law to which no response is

 required. To the extent that a response is required, Defendants deny the allegations in Complaint

 Paragraph No. 64.



                                                 18
Case 1:19-cv-00193-JJM-PAS Document 8 Filed 05/13/19 Page 19 of 32 PageID #: 142



 COMPLAINT ¶65:

        In the January Agreement, Brown promised to provide benefits to Professor Rojanski.

 ANSWER:

        Defendants deny that there exists any such agreement as that referred to in the Complaint

 as the “January Agreement.” Responding further, insofar as the allegations in Complaint

 Paragraph No. 56 purport to characterize the contents of a written document, the January 13,

 2017 letter from Dean McLaughlin to Professor Teller, the letter speaks for itself. To the extent

 that the allegations are inconsistent with or mischaracterize the document, they are denied.

 COMPLAINT ¶66:

       Brown’s promises of benefits to Professor Rojanski were material terms in the January
 Agreement.

 ANSWER:

        Defendants deny that there exists any such agreement as that referred to in the Complaint

 as the “January Agreement,” and Defendants deny the remaining allegations in Complaint

 Paragraph No. 66.

 COMPLAINT ¶67:

        Brown’s blocking of Professor Rojanski tenure and promotion after faculty and Provost
 approval in the normal process was a material breach of the January Agreement, in which
 Professor Rojanski was an intended beneficiary.

 ANSWER:

        Defendants deny that there exists any such agreement as that referred to in the Complaint

 as the “January Agreement.” Responding further, Defendants state that Rojanski’s status as a

 third-party beneficiary under an alleged contract is a legal conclusion to which no response is

 required and, to the extent that a response is required, Defendants deny that Rojanski has any

 enforceable contractual rights vis-à-vis Brown. Defendants deny the remaining allegations in

 Complaint Paragraph No. 67.


                                                 19
Case 1:19-cv-00193-JJM-PAS Document 8 Filed 05/13/19 Page 20 of 32 PageID #: 143



 COMPLAINT ¶68:

         By blocking tenure, Brown did irreparable damage to Professor Rojanski’s academic
 career. Since it is the academic custom to specify the rank of an author or speaker when they
 present material, Brown has effectively blocked Professor Rojanski from participating in the
 academic world. Every time she publishes or otherwise presents her research, she now appears as
 someone who has been denied tenure — a humiliation.

 ANSWER:

         Defendants deny the allegations in Complaint Paragraph No. 68.

 COMPLAINT ¶69:

        Brown’s failure to approve Professor Rojanski for tenure and promotion in the normal
 process caused Professor Rojanski damages for which Brown is liable.

       WHEREFORE Plaintiff Rachel Rojanski asks this Honorable Court to award her
 promotion and tenure. Plaintiffs ask this Honorable Court to award them compensatory damages,
 consequential damages, attorneys’ fees, costs, prejudgment interest, equitable relief, and all other
 damages this Court finds just and mete.

 ANSWER:

         Defendants deny the allegations in Complaint Paragraph No. 69. Responding further,

 Defendants deny that Rojanski is entitled to any of the relief requested in the “Wherefore”

 clause, and deny that Plaintiffs are entitled to judgment or any relief whatsoever.

                                           COUNT THREE:
                                     PROMISSORY ESTOPPEL
                                     (Teller & Rojanski v. Brown)

 COMPLAINT ¶70:

         Plaintiffs repeat and incorporate by reference all allegations above and below as if
 restated here in full.

 ANSWER:

         Defendants incorporate all of their responses to the above and below paragraphs by

 reference as if restated here in full.

 COMPLAINT ¶71:

         Brown made a promise of future benefits to Professor Teller and Professor Rojanski.


                                                 20
Case 1:19-cv-00193-JJM-PAS Document 8 Filed 05/13/19 Page 21 of 32 PageID #: 144



 ANSWER:

        Defendants deny the allegations in Complaint Paragraph No. 71.

 COMPLAINT ¶72:

        Brown made its promises to Professor Teller and Professor Rojanski knowing that
 Professors Teller and Rojanski would forgo material opportunities in reliance on Brown’s
 promise of future benefits to them.

 ANSWER:

        Defendants deny the allegations in Complaint Paragraph No. 72.

 COMPLAINT ¶73:

        After Brown made promises to Professor Teller and Professor Rojanski, Plaintiffs in fact
 gave up material opportunities in reliance on Brown’s promises, to their detriment.

 ANSWER:

        Defendants deny the allegations in Complaint Paragraph No. 73.

 COMPLAINT ¶74:

        Thereafter, Brown reneged on its promises to Professor Teller and Professor Rojanski
 causing damages to Plaintiffs.

 ANSWER:

        Defendants deny the allegations in Complaint Paragraph No. 74.

 COMPLAINT ¶75:

         Brown is liable to Professor Teller and Professor Rojanski for the full amount of all
 benefits that the Plaintiffs forwent in detrimental reliance on Brown’s promises to them.

       WHEREFORE Plaintiff Rachel Rojanski asks this Honorable Court to award her
 promotion and tenure. Plaintiffs ask this Honorable Court to award them compensatory damages,
 consequential damages, attorneys’ fees, costs, prejudgment interest, equitable relief, and all other
 damages this Court finds just and mete.

 ANSWER:

        Defendants deny the allegations in Complaint Paragraph No. 75. Further responding,

 Defendants deny that Plaintiffs are entitled to any of the relief requested in the “Wherefore”

 clause, and deny that Plaintiffs are entitled to judgment or any relief whatsoever.

                                                 21
Case 1:19-cv-00193-JJM-PAS Document 8 Filed 05/13/19 Page 22 of 32 PageID #: 145



                                            COUNT FOUR:
                                       UNJUST ENRICHMENT
                                     (Teller & Rojanski v. Brown)

 COMPLAINT ¶76:

         Plaintiffs repeat and incorporate by reference all allegations above and below as if
 restated here in full.

 ANSWER:

         Defendants incorporate all of their responses to the above and below paragraphs by

 reference as if restated here in full.

 COMPLAINT ¶77:

        By agreeing to stay as a professor at Brown and not to take the opportunity at Hebrew
 University, Professor Teller conferred a benefit upon Brown.

 ANSWER:

         Defendants deny the allegations in Complaint Paragraph No. 77.

 COMPLAINT ¶78:

         By agreeing to stay as a professor at Brown and not to pursue employment opportunities
 at other universities, Professor Rojanski conferred a benefit upon Brown.

 ANSWER:

         Defendants deny the allegations in Complaint Paragraph No. 78.

 COMPLAINT ¶79:

       It would be unjust under the circumstances for Brown to retain these benefits without
 compensating the Plaintiffs.

 ANSWER:

         Defendants deny the allegations in Complaint Paragraph No. 79.

 COMPLAINT ¶80:

         Brown is liable to Professor Rojanski and Professor Teller for the full amount of the
 benefits they conferred upon Brown by staying at Brown and not taking employment
 opportunities at other universities.




                                                 22
Case 1:19-cv-00193-JJM-PAS Document 8 Filed 05/13/19 Page 23 of 32 PageID #: 146



       WHEREFORE Plaintiff Rachel Rojanski asks this Honorable Court to award her
 promotion and tenure. Plaintiffs ask this Honorable Court to award them compensatory damages,
 consequential damages, attorneys’ fees, costs, prejudgment interest, equitable relief, and all other
 damages this Court finds just and mete.

 ANSWER:

         Defendants deny the allegations in Complaint Paragraph No. 80. Further responding,

 Defendants deny that Plaintiffs are entitled to any of the relief requested in the “Wherefore”

 clause, and deny that Plaintiffs are entitled to judgment or any relief whatsoever.

                                          COUNT FIVE:
                                              FRAUD
                             (Teller and Rojanski v. Brown and Paxson)

 COMPLAINT ¶81:

         Plaintiffs repeat and incorporate by reference all allegations above and below as if
 restated here in full.

 ANSWER:

         Defendants incorporate all of their responses to the above and below paragraphs by

 reference as if restated here in full.

 COMPLAINT ¶82:

        Upon information and belief, Defendant Paxson knew or had reason to know of the
 January Agreement and approved it. Defendant Paxson knew about Brown’s policy and practice
 discouraging tenure for older scholars and was aware that this policy and practice would be
 applied to Professor Rojanski.

 ANSWER:

         Defendants deny the allegations in Complaint Paragraph No. 82 insofar as they purport to

 characterize the legal significance of a document, namely, Dean McLaughlin’s January 13, 2017

 letter. Responding further, Defendants further deny the remaining allegations in Complaint

 Paragraph No. 82.




                                                 23
Case 1:19-cv-00193-JJM-PAS Document 8 Filed 05/13/19 Page 24 of 32 PageID #: 147



 COMPLAINT ¶83:

        Brown and Paxson represented to Professors Teller and Rojanski that if Plaintiffs
 remained employed by Brown and did not seek employment at another university, Brown would
 promote Professor Rojanski through its “normal process.”

 ANSWER:

        Defendants deny the allegations in Complaint Paragraph No. 83.

 COMPLAINT ¶84:

         Upon information and belief, when Brown and Paxson made these promises to Professors
 Teller and Rojanski, the Defendants knew their promise was false, or made the promise with
 reckless disregard to its truth.

 ANSWER:

        Defendants deny the allegations in Complaint Paragraph No. 84.

 COMPLAINT ¶85:

        When Brown and Paxson made these promises to Professors Teller and Rojanski, the
 Defendants intended to deceive Plaintiffs to induce them to stay employed by Brown and not to
 pursue employment by another university.

 ANSWER:

        Defendants deny the allegations in Complaint Paragraph No. 85.

 COMPLAINT ¶86:

         Defendant Paxson overturned the faculty’s decision to promote Professor Rojanski
 despite the fact that the faculty’s decision to promote Professor Rojanski and give her tenure was
 reached on the basis of reports submitted by experts in the field and unanimous approval of the
 Judaic Studies faculty.

 ANSWER:

        Defendants deny the allegations in Complaint Paragraph No. 86.

 COMPLAINT ¶87:

        Defendant Paxson has no knowledge of, or experience in, the field of Judaic Studies.

 ANSWER:

        Defendants deny the allegations in Complaint Paragraph No. 87.



                                                24
Case 1:19-cv-00193-JJM-PAS Document 8 Filed 05/13/19 Page 25 of 32 PageID #: 148



 COMPLAINT ¶88:

        In the last 15 years, there has not been even one case in which Brown’s president has
 blocked tenure for a candidate who has been approved for tenure in every step of Brown’s
 normal tenure review process.

 ANSWER:

        Defendants deny the allegations in Complaint Paragraph No. 88.

 COMPLAINT ¶89:

        Professors Teller and Rojanski in fact relied on Defendants’ false promises in deciding to
 forgo opportunities at other universities and to stay at Brown instead.

 ANSWER:

        Defendants deny the allegations in Complaint Paragraph No. 89.

 COMPLAINT ¶90:

        Plaintiff’s reliance on Brown’s and Paxson’s promises was reasonable under the
 circumstances.

 ANSWER:

        Defendants deny the allegations in Complaint Paragraph No. 90.

 COMPLAINT ¶91:

       Professors Teller and Rojanski suffered damages as a result of their reliance on
 Defendants’ false representations, for which Defendants are jointly and severally liable.

       WHEREFORE Plaintiff Rachel Rojanski asks this Honorable Court to award her
 promotion and tenure. Plaintiffs ask this Honorable Court to award them compensatory damages,
 consequential damages, attorneys’ fees, costs, prejudgment interest, equitable relief, and all other
 damages this Court finds just and mete.

 ANSWER:

        Defendants deny the allegations in Complaint Paragraph No. 91. Responding further,

 Defendants deny that Plaintiffs are entitled to any of the relief requested in the “Wherefore”

 clause, and deny that Plaintiffs are entitled to judgment or any relief whatsoever.




                                                 25
Case 1:19-cv-00193-JJM-PAS Document 8 Filed 05/13/19 Page 26 of 32 PageID #: 149



                                         COUNT SIX:
                                    AGE DISCRIMINATION
                             Age Discrimination In Employment Act
                           Rhode Island Fair Employment Practices Act
                                  Rhode Island Civil Rights Act
                                (Rojanski v. Brown and Paxson)

 COMPLAINT ¶92:

         Plaintiffs repeat and incorporate by reference all allegations above and below as if
 restated here in full.

 ANSWER:

         Defendants incorporate all of their responses to the above and below paragraphs by

 reference as if restated here in full.

 COMPLAINT ¶93:

        Under Defendant Paxson’s leadership, Paxson and Brown have publicly expressed a
 preference for younger faculty and expressed displeasure at the aging of Brown’s faculty.

 ANSWER:

         Defendants deny the allegations in Complaint Paragraph No. 93.

 COMPLAINT ¶94:

         Brown established retirement incentives for faculty to “ensure appropriate turnover and
 revitalization of the faculty ranks and to enhance [its] ability to bring to Brown excellent scholars
 and teachers with new and different cutting-edge expertise.”

 ANSWER:

         The allegations in Complaint Paragraph No. 94 purport to characterize the contents of a

 written document, which speaks for itself. To the extent that the allegations are inconsistent with

 or mischaracterize the document, they are denied.

 COMPLAINT ¶95:

          In 2013, Brown lamented that it had too many older professors choosing not to retire, so
 it established an additional retirement incentive for older professors.




                                                  26
Case 1:19-cv-00193-JJM-PAS Document 8 Filed 05/13/19 Page 27 of 32 PageID #: 150



 ANSWER:

        Defendants deny that Brown “lamented that it had too many older professors choosing

 not to retire,” as alleged in Complaint Paragraph No. 95. Defendants admit that, in 2013, Brown

 offered an optional retirement incentive plan, but otherwise deny the remaining allegations in

 Complaint Paragraph No. 95.

 COMPLAINT ¶96:

         In 2014, Defendant Paxson highlighted Brown’s plans to phase out tenured faculty over
 the age of 65 from full-time work before retirement as part of a larger push to decrease the
 number of tenured faculty over the age of 65.

 ANSWER:

        Defendants deny the allegations in Complaint Paragraph No. 96.

 COMPLAINT ¶97:

         In May, 2018, Brown bragged that it had “widened the pipeline of young scholars on
 track for tenured positions and greatly expanded the number of new graduate students from”
 historically underrepresented groups.

 ANSWER:

        The allegations in Complaint Paragraph No. 97 purport to characterize the contents of a

 written document, which speaks for itself. To the extent that the allegations are inconsistent with

 or mischaracterize the document, they are denied.

 COMPLAINT ¶98:

        Professor Rojanski is 67 years old.

 ANSWER:

        On information and belief, Defendants admit the allegation in Complaint Paragraph No.

 98.

 COMPLAINT ¶99:

        Professor Rojanski is qualified for promotion to the rank of Associate Professor of Judaic
 Studies at Brown.


                                                 27
Case 1:19-cv-00193-JJM-PAS Document 8 Filed 05/13/19 Page 28 of 32 PageID #: 151



 ANSWER:

        Defendants deny the allegations in Complaint Paragraph No. 99.

 COMPLAINT ¶100:

        Professor Rojanski is qualified to receive tenure from Brown and passed Brown’s tenure
 normal review process successfully.

 ANSWER:

        Defendants deny the allegations in Complaint Paragraph No. 100.

 COMPLAINT ¶101:

        By refusing to promote Professor Rojanski to the rank of Associate Professor, and by
 denying Professor Rojanski tenure, Defendants have taken a materially adverse action against
 Professor Rojanski.

 ANSWER:

        Defendants deny the allegations in Complaint Paragraph No. 101.

 COMPLAINT ¶102:

        Defendant Brown and Defendant Paxson refused to promote Professor Rojanski and
 refused to grant Professor Rojanski tenure because she is 67 years old.

 ANSWER:

        Defendants deny the allegations in Complaint Paragraph No. 102.

 COMPLAINT ¶103:

         Defendants’ actions have caused Professor Rojanski damages for which Defendants are
 jointly and severally liable.

       WHEREFORE Plaintiff Rachel Rojanski asks this Honorable Court to award her
 promotion and tenure. Plaintiffs ask this Honorable Court to award them compensatory damages,
 consequential damages, attorneys’ fees, costs, prejudgment interest, equitable relief, and all other
 damages this Court finds just and mete.

 ANSWER:

        Defendants deny the allegations in Complaint Paragraph No. 102. Responding further,

 Defendants deny that Plaintiffs are entitled to any of the relief requested in the “Wherefore”

 clause, and deny that Plaintiffs are entitled to judgment or any relief whatsoever.

                                                 28
Case 1:19-cv-00193-JJM-PAS Document 8 Filed 05/13/19 Page 29 of 32 PageID #: 152



                                           JURY DEMAND

        Plaintiffs demand a trial by jury for all counts so triable and designates Chip Muller as
 lead counsel.

 ANSWER:

         Neither a demand for a jury trial nor the designation of lead counsel requires an

 admission or a denial and, therefore, no answer is required. Defendants deny that Plaintiffs are

 entitled to any of the relief that they seek.




                                                 29
Case 1:19-cv-00193-JJM-PAS Document 8 Filed 05/13/19 Page 30 of 32 PageID #: 153



                                     AFFIRMATIVE DEFENSES

           Without prejudice to its denials and other statements of its pleadings, Defendants state the

 following affirmative defenses.

                                 FIRST AFFIRMATIVE DEFENSE

           1.     Plaintiffs’ claims, in whole or in part, fail to state a claim upon which relief can be

 granted.

                                SECOND AFFIRMATIVE DEFENSE

           2.     Without acknowledging that Plaintiffs are entitled to any of the relief sought in the

 Complaint, Plaintiffs’ equitable claims are barred as duplicative of their claims for contractual

 relief.

                                 THIRD AFFIRMATIVE DEFENSE

           3.     Defendants reserve their right to amend their answer and to assert any additional

 affirmative and other defenses as may become available or apparent at a future date.

           WHEREFORE, Defendants pray that this Court deny Plaintiffs’ demands for relief,

 dismiss Plaintiffs’ Complaint, enter judgment in favor of Defendants, and provide Defendants

 such other and further relief as is appropriate under the circumstances.




                                                    30
Case 1:19-cv-00193-JJM-PAS Document 8 Filed 05/13/19 Page 31 of 32 PageID #: 154



  Dated: May 13, 2019                   Respectfully submitted,

                                        Defendants

                                        BROWN UNIVERSITY and

                                        CHRISTINA PAXSON,

                                        By their Attorneys,

                                        /s/ Michael E. Jusczyk
                                        Michael E. Jusczyk (#7791)
                                        SEYFARTH SHAW LLP
                                        Two Seaport Lane, Suite 300
                                        Boston, MA 02210-2028
                                        Tel: (617) 946-4800
                                        Fax: (617) 946-4801
                                        mjusczyk@seyfarthshaw.com


                                        Lynn A. Kappelman (Pro Hac Vice)
                                        Michael E. Steinberg (Pro Hac Vice)
                                        SEYFARTH SHAW LLP
                                        Two Seaport Lane, Suite 300
                                        Boston, MA 02210-2028
                                        Tel: (617) 946-4800
                                        Fax: (617) 946-4801
                                        lkappelman@seyfarth.com
                                        msteinberg@seyfarth.com




                                       31
Case 1:19-cv-00193-JJM-PAS Document 8 Filed 05/13/19 Page 32 of 32 PageID #: 155



                                 CERTIFICATE OF SERVICE

         I, Michael E. Jusczyk, hereby certify that this document has been filed electronically and
 is available for viewing and downloading from the ECF system. I further certify that this
 document will be sent electronically to the registered participants as identified on the Notice of
 Electronic Filing (NEF) and paper copies will be sent those indicated as non-registered
 participants on May 13, 2019.

                                              /s/ Michael E. Jusczyk
                                              Michael E. Jusczyk




                                                 32
